Exhibit 10.22

 

LOGO [g61719g39k02.jpg]   

500 Dallas, Suite 3300

Houston, TX 77002

December 31, 2008

Ms. Lisa J. Mellencamp

2508 Reba Drive

Houston, Texas 77019

Dear Lisa:

We are pleased to confirm to you our offer of employment as General Counsel and
Secretary of Constellation Energy Partners LLC (the “Company”), effective
January 1, 2009. A summary of the key terms of your compensation package are
provided in Exhibit A hereto. We anticipate finalizing the terms of your
employment in an employment agreement (the “Definitive Agreement”) to be entered
into in early 2009. Upon our execution of the Definitive Agreement, the precise
terms of your employment will be subject in all cases to the terms and
conditions of the Definitive Agreement.

In joining the Company, we recognize that you retain the option, as does the
Company, of ending your employment at any time, with or without notice and with
or without cause. As such, your employment will be at-will, and neither this
letter nor any other oral or written representations may be considered a
contract requiring the Company or you to maintain your employment for any
specific period of time. While the parties will have this freedom to terminate
your employment, the Company recognizes that certain terminations will have
specific consequences under the terms of your employment, in each case as
initially described in this letter and, upon execution by the Company and you of
the Definitive Agreement, as provided in the Definitive Agreement. In addition,
except where state law prohibits, the Company maintains a random drug testing
program to which you will be expected to submit as a condition of continued
employment.

This offer of employment is contingent on your execution and return to us of
this offer letter.

If this letter outlines your understanding as to the terms of your employment,
please sign and return a copy of this letter to me to indicate your
understanding and acceptance of the terms of your employment. If you have any
questions, please contact me at either 281-360-2180 or 713-826-0614.

Sincerely,

Stephen R. Brunner

President, CEO and COO

 

I acknowledge and accept the terms and conditions set forth in this offer
letter.

 

    /s/ Lisa J. Mellencamp     12/31/08 Signature     Date

 



--------------------------------------------------------------------------------

EXHIBIT A

Summary of Key Compensation Terms

Lisa J. Mellencamp

 

Annual Base Salary

   Initially, $200,000, earned and paid bi-weekly.

Annual Incentive Plan

  

Participation in Company’s Annual Incentive Plan, which will be developed during
the first quarter of 2009;

An annual incentive award opportunity for 2009 of 65% of Annual Base Salary for
the achievement of Target Level Performance;

Up to 130% of Annual Base Salary for superior performance;

Performance will be determined by the Compensation Committee of the Board of
Managers, pursuant to the terms and conditions of the Annual Incentive Plan.

Long-Term Incentive

  

Participation in Company’s Long-Term Incentive Plan;

2009 award:

•     $300,000 expected value as of the date of grant;

•     Equity-Favored Grant; and

•     Vesting ratably on a yearly basis, and/or earned (subject to Company
performance), over 3 years.

“Equity-Favored Grant” means a grant that may have both cash and equity-based
components, as determined by the Compensation Committee in its sole discretion,
and is geared to include as much of an equity-based component as possible given
the number of common units then available under the Long-Term Incentive Plan.

Inducement Bonus

  

$400,000 expected value at the date on which the parties enter into a Definitive
Agreement;

Equity-Favored Grant;

50% of the total value of the bonus will vest and be payable on each the first
and second anniversaries of the execution of the Agreement; and

Accelerated vesting upon involuntary termination (other than for cause) or
voluntary termination for good reason, in each case as such terms are
customarily defined.

Benefits

   Eligibility to participate in Company plans available to all full-time
employees.

Change in Control

  

Upon the occurrence of an involuntary termination (other than for cause) or
voluntary termination for good reason following a change in control event (as
such term will be defined in the Definitive Agreement), then:

•     Cash payment (within 60 days) of 200% of then-current Annual Base Salary
plus target Annual Incentive;

 

EXHIBIT A



--------------------------------------------------------------------------------

  

•     Cash payment (within 60 days) of then-current Annual Incentive paid out as
if Target Level Performance were achieved, prorated on monthly basis;

•     Immediate accelerated vesting of all outstanding service-based Long-Term
Incentive awards and Inducement Bonus;

•     Cash payment (within 60 days) of outstanding performance-based Long-Term
Incentive, paid out as if Target Level Performance were achieved, prorated on
monthly basis;

•     Continuation of Benefits for 1-year period; and

•     Full tax gross-up on (i) any excise tax resulting from the immediately
preceding 5 bullets and (ii) any income tax resulting from the gross-up
described in clause (i) of this bullet.

Complete definitions, terms and conditions will be provided in the Definitive
Agreement.

 

EXHIBIT A